DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-11, 13 and 15-17 are pending in the application.  Claims 12 and 14 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2019/080011, filed on March 28, 2019, which claims the priority of the Chinese Patent Application No. 201810262188.5, filed on March 28, 2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
On p. 48. Example 3 is described as showing that “compared with gilteritinib, the compounds of the present disclosure have more potent activity on Ba/F3 FLT3-ITD and superior selectivity over cell Ba/F3 parental”.  However, the results presented in Table 3 do not include results from the undeuterated parent compound; therefore, the stated conclusions are not valid based on the content of the disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over MORI (Investigational New Drugs 2017 35:556-565; cited by Applicants), BUTEAU (Journal of High Technology Law  2009 10(1):22-74), GANT (Journal of Medicinal Chemistry 2014 57:3595-3611), XU (Journal of Medicinal Chemistry 2014 57:1236-1251) and DI GION (Clinical Pharmacokinetics 2011 50(9):551-603).
Mori (Abstract and throughout) describes Gilteritinib and its activity in FLT3/AXL-kinase mediated treatment of acute myeloid leukemia.  Gilteritinib has the following structural formula:
    PNG
    media_image1.png
    128
    311
    media_image1.png
    Greyscale
 as shown in Figure 1 (p. 559).  
The prior art compound differs from the compound of claim 1, in the recited embodiment where X1 and X2 are methyl and X3 is ethyl, in that the claimed compound contains at least one deuterium atom in any of the recited positions.  
Buteau (p. 65 par. 1) teaches

[t]he substitution of deuterium for hydrogen at a metabolically labile site blocks metabolism of that site by inhibiting C-H bond cleavage. Because of the kinetic isotope effects exhibited by deuterated structures, deuterated compounds often demonstrate improved metabolic profiles over the corresponding protio versions, thereby potentially decreasing side effects and adverse events associated with the parent.  However, deuterium incorporation will only 

Referring to advantages of switching a C-H bond with a C-D bond in a pharmaceutical compound, Buteau (p. 65 footnote 263) notes:
Metabolism by the cytochrome P-450 (CYP) enzyme superfamily is a major mechanism of drug clearance from the body. CYP's oxidize a C-H bond via insertion of oxygen into the bond, yielding C-O-H. The increased strength of the C-D bond as compared to the C-H bond inhibits oxidation and therefore prolongs the existence of the active drug in the body.

Referring to deuterated analogs of known pharmaceutical compounds, Buteau (p. 69 par. 2) further elaborates:
[m]any of the isotopologs currently claimed in patent applications are derived from drugs that have either been approved by the FDA or are undergoing clinical trials.  For this reason, these parent molecules have desirable properties that make them worthy of investment. Thus, the scientists will most likely be shown to have had the requisite motivation to alter prior art structures in an effort to achieve a cleaner metabolic profile.

	Gant (Abstract and throughout) teaches extensively regarding deuterium in drugs and in drug discovery, including the means for and advantages of carrying out “D-switch” (replacement of one or more H atom with D in known drugs) in drug discovery/development (p. 3608 col. 1 par. 1):
A D-switch drug discovery pathway consists most conspicuously of three activities: (1) an analoging effort, (2) metabolism studies using human reagents, and (3) extensive metabolite analyses. Every other typical activity is so utterly predictable that deuteration companies are understandably asking the FDA for exceptions to many of these activities. Consider just one activity that must be repeated when transferring from the protio effort to a deuterium-substituted drug: the analoging effort. The original protio effort may easily have required 5−10k analogs to traverse iteratively from hit to lead to the invention of the specific structure found in the approved medicine. A deuterium-substitution follow-on effort will typically require only 1−10 analogs (a) to prove the viability of the approach (or lack thereof) and (b) to find the ideal substitution pattern.  In addition to the analoging effort, the human metabolism studies and the assays for toxic, or otherwise undesirable, metabolites are the primary activities required for discovery of the improved drug substance. The analoging effort may, in the ideal scenario, use the protio synthetic route to such an extent that merely purchasing a deuterated reagent allows for no other significant changes to synthesis. In the event that the entire synthesis must be reworked, this still constitutes a minor effort when one considers that frequently the 5−10k analog efforts of typical drug discovery efforts require the de novo syntheses of dozens or even hundreds of unique core structures. A nonchemist may not appreciate the virtually guaranteed weeks-long headaches inherent in synthesizing even one “probe analog” with that extra nitrogen in the aromatic ring, for example. Those efforts do not exist in this synthetically simplified world of the D-switch. Ultimately, when it becomes clear which breaks, if any, are routinely granted by the FDA, one can produce a scalar to estimate full discovery and development 

Xu, working in the same art, enhancement/improvement of pharmacological properties of a known pharmaceutical compound by selective deuteration, exemplifies the “D-switch” process in successful development of deuterated dapagliflozin analogs.  Designed deuterated analogs 34-43 (10 analogs) were prepared and tested for efficacy as described in Table 1:

    PNG
    media_image2.png
    457
    977
    media_image2.png
    Greyscale

	Xu (p. 1242 col. 1 par. 2) states that “[a]s shown in Table 2, deuterated compounds 34-35, 37 and 38 generally displayed better PK properties compared to parent compound 5”, and “[o]f note, 41 exhibited the longest t1/2 among all the test compounds.”  It is noted that analog 41 has an -OCD3 group in place of an O-ethyl group in the phenolic “R” position of the parent.  It is further noted that Gilteritinib comprises a phenolic O-methoxy group, and that several of the currently claimed deuterated compounds (see claim 9) comprise perdeuterated O-methyl at this position.
	Di Gion (Abstract and throughout) teaches extensively regarding clinical pharmacokinetics of tyrosine kinase inhibitors (TKIs).  The reference (see Abstract par. 2) notes that “[a]ll TKIs that have been described are more than more than 90% bound to plasma proteins…[t]hey are metabolized primarily via cytochrome P450 (CYP)3A4…”  An example is imatinb, a TKI FDA-approved for treatment of leukemia, of 

    PNG
    media_image3.png
    322
    361
    media_image3.png
    Greyscale
.  Imatinib is extensively metabolized (p. 579 col. 1 par. 4); the main phase I metabolic pathways elucidated include N-demethylation, piperazine ring oxidation with lactam formation and piperazine-N-4-oxidation, these oxidative transformations being mediated by CYP3A4 (p. 579. col. 2 par. 1).   It is noted that Gilteritinib also comprises an N-methylated piperazine ring, and that several of the currently claimed deuterated compounds (see claim 9) comprise perdeuterated methyl at this position or perdeuteration of the piperazine ring carbons.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious (MPEP 2143).  Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

Here, the examiner looked to at least rationales (D) and (E) in view of the above-cited prior art in formulating the current rejection.  Mori supplies the non-deuterated pharmacologically active compound (a known prior art product) along with demonstration of its utility in the claimed methods of treatment of FLT/AXL-mediated disease, in particular acute myeloid leukemia (reading on method claims 11, 13 and 15-17).  Buteau teaches strong motivation for deuterating a known drug entity, including improving its metabolic profile by blocking its metabolic oxidative degradation in vivo by switching C-H bond(s) with C-D bond(s), thereby decreasing side effects and adverse events associated with the parent, while taking advantage of desirable and predictable performance properties already demonstrated for the known drug.  Thus, Buteau provides a compelling rationale for combining the known prior art compound of Mori with the known prior art methodology of Gant (the explicitly-described D-switch drug discovery pathway) in order to achieve a deuterated analog having improved performance [KSR rationale (D)].  Xu demonstrates successful application of the D-switch discovery pathway of Gant by preparing and evaluating a modest number (10) of deuterated derivatives, where the chief metabolic breakdown target is a phenolic O-methoxy group, directly structurally analogous to the phenolic O-methoxy group occurring in many of the currently claimed deuterated compounds (see claim 9).  Di Gion teaches that for the structurally analogous TKI imatinib, which includes an N-methylated piperazine ring (as noted, a feature also occurring in Gilteritinib, vide supra), the main routes of metabolic degradation include N-demethylation of the ring, piperazine ring oxidation with lactam formation and piperazine-N-4-oxidation.  These sites are thus predictably amenable to oxidative protection by deuteration of C-H bonds.  Considering the further teachings of Xu and Di Gion, a person skilled in the art of pharmaceutical compound development would find it obvious to try deuteration of the predicted finite number of metabolically active sites, as taught in these references, or indeed a combination of deuteration at more than one of these sites, in order to achieve a deuterated analog of Gilteritinib resistant to oxidative degradation in vivo, with a reasonable expectation of success [KSR rationale (E)].  
Applicants have selected a known product having pharmacological characteristics predictably In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). MPEP 2143.02.II.  The critical guidance provided by the teachings of the cited references combined, rather than being absolutely predictive, has introduced and exemplified the major motivations, materials and methods for success, and therefore it is not unexpected that success was achieved.
The conclusion is that the claimed compounds of claims 1-9, pharmaceutical compositions thereof (claim 10), and methods of their use in treatment of the recited diseases/conditions (claims 11, 13 and 15-17) are obvious in view of the cited prior art.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN M MAURO/Primary Examiner, Art Unit 1625